May 2 , 2012 Dreyfus Investment Funds Dreyfus Funds, Inc. The Dreyfus/Laurel Funds, Inc. The Dreyfus/Laurel Funds Trust - Dreyfus International Bond Fund - Dreyfus Global Equity Income Fund -Dreyfus High Yield Fund Supplement to Statement of Additional Information Dated January 1, 2012 as revised or amended February 1, 2012, March 1, 2012 and May 1, 2012 The Statement of Additional Information for the funds listed above, dated January 1, 2012 as revised or amended February 1, 2012, March 1, 2012 and May 1, 2012, is effective only with respect to these funds, notwithstanding information appearing therein that relates to other funds, which information is of no effect. Information on such other funds may be obtained by calling your financial adviser, or writing to a fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visiting www.dreyfus.com or calling 1-800-DREYFUS (1-516-794-5452 outside the U.S.).
